                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


TOREY CORDLAND,                              )        CASE NO. 3:21-cv-00519
                                             )
                       PETITIONER,           )        JUDGE J. PHILIP CALABRESE
                                             )
vs.                                          )        MEMORANDUM OF OPINION
                                             )        AND ORDER
                                             )
SHERIFF NAVARRE,                             )
                                             )
                                             )
                       RESPONDENT.           )


        On March 5, 2021, pro se petitioner Torey Cordland filed this Petition under 28 U.S.C. §

2254 against Lucas County Sheriff Michael Navarre. At the time the Petition was filed, Cordland

had been charged with kidnapping in Lucas County Court of Common Pleas Case No. CR-20-

2364, and he was awaiting trial. Cordland alleged in his Petition that he had been denied his

speedy trial rights and his bond was excessive.

        Under Rule 4 of the Rules Governing § 2254 habeas cases, a federal district court is

required to examine a habeas corpus petition and determine whether “it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court.”

If so, the district court must summarily dismiss the petition. See Rule 4; Allen v. Perini, 424 F.2d

134, 141 (6th Cir. 1970) (district court has the duty to “screen out” petitions that lack merit on

their face).
        The Court finds that the Petition must be summarily dismissed. Habeas corpus relief is

available under § 2254 only to “a person in custody pursuant to the judgment of a State court.”

28 U.S.C. § 2254(a). Petitioner indicates in his Petition that he is “at pretrial” and his state case is

“pending.” Doc. No. 1 at 1. The Petition on its face therefore does not indicate that Cordland is

in custody pursuant to a state court judgment. Moreover, the public docket in Cordland’s state

criminal case indicates that the charge against him was dismissed and Cordland was ordered

discharged. See State v. Dickens, et al., Lucas County C.P. No. CR-20-2364.

        Accordingly, Cordland’s motion to proceed in forma pauperis (Doc. No. 2) is granted,

and this action is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith and there is no basis upon which to

issue a certificate of appealability. Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(2).

        IT IS SO ORDERED.



Date: 6/23/2021                                                 _______________________
                                                                J. Philip Calabrese
                                                                U.S. District Judge




                                                   2
